


Exhibit 10.47

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Third Addendum to Master Services and License Agreement between

Bridgepoint Education and eCollege.com

 

This Addendum (“Addendum”) to the Master Services and License Agreement between
Bridgepoint Education, Inc. (“Customer”) and eCollege.com (“eCollege”) for the
delivery of online courses, dated September 29, 2009 (the “Agreement”), is
entered into effective as of the 12th day of January, 2010.

 

WHEREAS, Customer and eCollege previously entered into the Agreement;

 

WHEREAS, the parties wish to amend the Agreement as more specifically set forth
below.

 

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

 

1)             Services Credit.  eCollege hereby authorizes Customer to use the
[***] Services Credit allocated to Customer’s second Contract Year (see
Section 5 of Exhibit 2 to the Agreement), during either the first or second
Contract Years of the Agreement.

 

2)             Agreement Terms Unchanged.  No terms or conditions of the
Agreement, other than the amended terms set forth in this Addendum, are changed
by this Addendum.  Terms not defined herein shall have the meanings set forth in
the Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Addendum effective upon
the day first above written. The persons executing this Addendum for and on
behalf of the parties hereto represent that they are fully authorized to do so
for and on behalf of their respective principals.

 

 

eCollege.com

 

Bridgepoint Education, Inc.

 

 

 

 

 

 

By:

/s/ Matt Leavy

 

By:

/s/ Tom Ashbrook

 

 

 

 

 

 

Matt Leavy, President

 

Name:

Tom Ashbrook

 

 

 

 

 

 

 

Title:

SVP/CIO

 

Addendum  090112

 

eCollege Proprietary and Confidential

 

1

--------------------------------------------------------------------------------
